Title: James Monroe to James Madison, 28 April 1829
From: Monroe, James
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Oak hill
                                
                                April 28 1829
                            
                        
                         
                        Since the receipt of your last letter, application has been made to me, from citizens at Leesburg to know if
                            I would act in the convention if elected, stating certain data, to which they were attached, with an intimation that they
                            concluded that I was so likewise. I answered that altho’ there were many considerations, to induce me to remain at home,
                            that I nevertheless, would act, if elected, giving however to that part relating to principles, a remark, that I was
                            attached to all that was calculated to support our equal rights, but in a manner, not to bind myself, to any strict
                            restraint. I did not know till yesterday, that they were satisfied with my answer. Several of them called, and told me that they were. Do you propose to attend the meeting in
                            your county? I am disposed to decline it, for reasons, that will readily occur to you; but i shall be glad to know your
                            decision respecting it. My health is improving, but is still weak, as is that of Mrs Monroe. Our best regards to Mrs
                            Madison. In haste, I write this for the mail this morning. Your friend—
                        
                        
                            
                                James Monroe
                            
                        
                    